Case 1:19-cv-03956-FB-CLP Document 13 Filed 08/14/19 Page 1 of 2 PagelD #: 39

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
DOV HIKIND, Case No. 19-cv-3956-FB-CLP
Plaintiff NOTICE OF MOTION
TO ADMIT COUNSEL
-against- PRO HAC VICE
ALEXANDRIA OCASIO-CORTEZ,
Defendant
x
TO: Jacob Z. Weinstein, Esq.

Israel D. Weinstein, Esq.

Weinstein & Weinstein LLP

68-15 Main Street—Second Floor

Flushing, NY 11367

Attorneys for Plaintiff

PLEASE TAKE NOTICE, that upon the annexed Affidavit of Movant in
support of this Motion and the Certificates of Good standing annexed thereto, I, Joseph E.
Sandler will move this court pursuant to Rule 1.3(c) of the Local Rules of the United States
District Courts for the Southern and Eastern Districts of New York, for an order allowing
the admission of movant, a member of the firm of Sandler Reiff Lamb Rosenstein &
Birkenstock PC and a member in good standing of the bars of the District of Columbia and
the State of Maryland, as attorney pro hac vice to argue or try this case in whole or in part as

counsel for the Defendant, Alexandria Ocasio-Cortez. There are no pending disciplinary

proceedings against me in any state or federal court.
Case 1:19-cv-03956-FB-CLP Document 13 Filed 08/14/19 Page 2 of 2 PagelD #: 40

Dated: August 13, 2019

Respectfully submitted,

ff 8.

Joseph E. Sandler

SANDLER REIFF LAMB ROSENSTEIN
& BIRKENSTOCK PC

1090 Vermont Avenue, N.W.

Suite 750

Washington, D.C. 20005

Tel; (202) 479-1111

Fax: (202) 479-1115
sandler@sandlerreiff.com
